
	
		II
		112th CONGRESS
		1st Session
		S. 1124
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Conrad introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  utilization of teleconsultation, teleretinal imaging, telemedicine, and
		  telehealth coordination services for the provision of health care to veterans,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Telemedicine Act of
			 2011.
		2.Teleconsultation and
			 telemedicine
			(a)Teleconsultation
			 and teleretinal imaging
				(1)In
			 generalSubchapter I of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1709.Teleconsultation
				and teleretinal imaging
							(a)Teleconsultation(1)The Secretary shall
				carry out a program of teleconsultation for the provision of remote mental
				health and traumatic brain injury assessments in facilities of the Department
				that are not otherwise able to provide such assessments without contracting
				with third party providers or reimbursing providers through a fee basis
				system.
								(2)The Secretary shall, in consultation
				with appropriate professional societies, promulgate technical and clinical care
				standards for the use of teleconsultation services within facilities of the
				Department.
								(b)Teleretinal
				imaging(1)The Secretary shall
				carry out a program of teleretinal imaging in each Veterans Integrated Services
				Network (VISN).
								(2)In each fiscal year beginning with
				fiscal year 2010 and ending with fiscal year 2015, the Secretary shall increase
				the number of patients enrolled in each teleretinal imaging program under
				paragraph (1) by not less than five percent from the number of patients
				enrolled in each respective program in the previous fiscal year.
								(c)DefinitionsIn
				this section:
								(1)The term
				teleconsultation means the use by a health care specialist of
				telecommunications to assist another health care provider in rendering a
				diagnosis or treatment.
								(2)The term
				teleretinal imaging means the use by a health care specialist of
				telecommunications, digital retinal imaging, and remote image interpretation to
				provide eye
				care.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item related to section 1708 the
			 following new item:
					
						
							1709. Teleconsultation and
				teleretinal
				imaging.
						
						.
				(b)Training in
			 telemedicineThe Secretary of Veterans Affairs shall require each
			 Department of Veterans Affairs facility that is involved in the training of
			 medical residents to work with each university concerned to develop an elective
			 rotation in telemedicine for such residents.
			(c)Enhancement of
			 VERA
				(1)Incentives for
			 provision of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth servicesThe Secretary of Veterans Affairs shall
			 modify the Veterans Equitable Resource Allocation system to provide incentives
			 for the utilization of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth coordination services.
				(2)Inclusion of
			 telemedicine visits in workload reportingThe Secretary shall
			 modify the Veterans Equitable Resource Allocation system to require the
			 inclusion of all telemedicine visits in the calculation of facility
			 workload.
				(d)DefinitionsIn
			 this section:
				(1)Teleconsultation
			 and teleretinal imagingThe terms teleconsultation
			 and teleretinal imaging have the meanings given such terms in
			 section 1720G of title 38, United States Code, as added by subsection
			 (a).
				(2)TelemedicineThe
			 term telemedicine means the use by a health care provider of
			 telecommunications to assist in the diagnosis or treatment of a patient's
			 medical condition.
				(3)TelehealthThe
			 term telehealth means the use of telecommunications to collect
			 patient data remotely and send data to a monitoring station for
			 interpretation.
				
